Appeal by the defendant from two judgments of the Supreme Court, Kings County (G. Aronin, J.), both rendered June 9, 1987, convicting him under indictment No. 5021/85 of attempted robbery in the first degree, upon a jury verdict, and convicting him under indictment No. 2792/86 of burglary in the third degree, upon his plea of guilty, and imposing sentences. The appeal under indictment No. 5021/85 brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made to law enforcement officials.
Ordered that the judgments are affirmed.
The defendant contends that his videotaped statement, made to an Assistant District Attorney after having been advised of and having waived his Miranda rights (see, Miranda v Arizona, 384 US 436), should have been suppressed because it was part of a continuous interrogation which began hours earlier when he allegedly made a statement to law enforcement officials before having waived his Miranda rights (see generally, People v Chapple, 38 NY2d 112). This contention is unpreserved for appellate review (see, People v Kern, 149 AD2d 187, 219, affd 75 NY2d 638), and we decline to reach it in the exercise of our interest of justice jurisdiction.
Similarly unpreserved for appellate review are the defendant’s contentions regarding the court’s charge to the jury (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467), and, under the circumstances, reversal in the exercise of our interest of justice jurisdiction on those grounds is also unwarranted. Thompson, J. P., Brown, Lawrence and Eiber, JJ., concur.